Title: To Benjamin Franklin from John Laurens, [before 24 April 1781?]
From: Laurens, John
To: Franklin, Benjamin


Sir
Hotel d’Orleans. [before April 24, 1781?]
With this your Excellency will receive the Book which I mention’d this morning; and a Letter which my Friend R. Izard of S. Carolina has cautiously sent to your Excellency without Signature or Direction— I set out for Bordeaux on Saturday next, my Desire to bear any Commands which Your Excellency may have for America follows of course, and between this and the time of my Departure if I could learn from You some Facts which those of our Friends to whom I shall write in England, and those whom I hope to see on the other side of the Atlantic are anxious to hear, it will give me singular Pleasure— Whatever Hour Your Excellency may please to appoint will be made convenient to Your most obedt. Hble Servt.
John Laurens.
 
Addressed: His Excellency Benjn Franklin
Notation: John Lawrens
